

	

		II

		109th CONGRESS

		1st Session

		S. 1069

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain cases or

		  containers for toys.

	

	

		1.Certain cases or containers

			 for toys

			(a)In

			 generalSubchapter II of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by inserting in numerical sequence the

			 following new heading:

				

					

						

							9902.42.01Cases or

					 containers (provided for in subheading 4202.92.90 and not including goods

					 described in heading 9902.01.81), specially designed, marketed or intended for

					 transporting, storing or protecting toys or other articles provided for in

					 headings 9502-9504, inclusive FreeNo changeNo changeOn or before 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

